Item 77.C Matters submitted to a vote of security holders SUPPLEMENTAL PROXY INFORMATION October 31,, 2011 (unaudited) Supplemental Proxy Information. A Special Meeting of Trust shareholders was held on June 20, 2011. BBH Core Select On April 29, 2011, the record date for shareholders voting at the meeting, there were 38,172,515 total outstanding shares. The following items were considered by Fund shareholders and the results of their voting are listed below. Proposal: To elect three Trustees to the Board of the Trust; Susan C. Livingston Shares voted affirmatively 34,522,583 Shares voted negatively 81,948 Shares abstaining 3,567,984 Andrew S. Frazier Shares voted affirmatively 34,599,277 Shares voted negatively 5,253 Shares abstaining 3,567,985 Mark M. Collins Shares voted affirmatively 34,600,336 Shares voted negatively 4,195 Shares abstaining 3,567,984 BBH International Equity Fund On April 29, 2011, the record date for shareholders voting at the meeting, there were 55,967,420 total outstanding shares. The following items were considered by Fund shareholders and the results of their voting are listed below. Proposal: To elect three Trustees to the Board of the Trust; Susan C. Livingston Shares voted affirmatively 55,319,477 Shares voted negatively 540,592 Shares abstaining 107,351 Andrew S. Frazier Shares voted affirmatively 55,841,358 Shares voted negatively 18,711 Shares abstaining 107,351 Mark M. Collins Shares voted affirmatively 55,841,358 Shares voted negatively 18,711 Shares abstaining 107,351 BBH Broad Market Fund On April 29, 2011, the record date for shareholders voting at the meeting, there were 207,181,804 total outstanding shares. The following items were considered by Fund shareholders and the results of their voting are listed below. Proposal: To elect three Trustees to the Board of the Trust; Susan C. Livingston Shares voted affirmatively 205,221,196 Shares voted negatively 1,705,817 Shares abstaining 254,791 Andrew S. Frazier Shares voted affirmatively 206,927,013 Shares voted negatively 0 Shares abstaining 254,791 Mark M. Collins Shares voted affirmatively 206,927,013 Shares voted negatively 0 Shares abstaining 254,791
